Citation Nr: 0319921	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for shingles.

3.  Entitlement to service connection for skin rash due to an 
undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue due 
an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1983 
to October 1987, and from August 1989 to October 1992.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2003, it was remanded to the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
Regional Office (RO) for further development and due process 
considerations.  The veteran failed to respond to requests 
for information from the RO.  The case was returned to the 
Board and is now ready for further appellate review.  

The Board notes that in the report of an April 1997 VA post-
traumatic stress disorder examination, it was noted that the 
veteran had indicated that he had no mental problems, 
secondary to events that he had witnessed in the Gulf War, 
and that he did not want compensation for any mental 
problems.  The veteran is reminded that a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.201, 20.202, 
20.204(a)(c). Withdrawal may be made by the appellant or by 
his or her authorized representative. 38 C.F.R. § 20.204(c).  
Consequently, if the veteran does wish to withdraw his appeal 
of the denial of his claim of entitlement to service 
connection for post-traumatic stress disorder, he must do so 
in a written statement to the RO or to the Board.  




REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Pursuant to the Board's March 2003 remand, in May 2003, the 
RO directed a letter to the appellant that included reference 
to some of the language in the provisions of the VCAA.  In 
the letter, the appellant was told that he had 30 days to 
respond to the letter.  Subsequent to this letter, however, a 
decision was issued in the Federal Circuit Court that 
interpreted the effect of the VCAA on claims for veteran's 
benefits, including the appellant's claim.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Among other things, this decision 
held that appellants must be afforded one year to respond to 
any request for development information under the VCAA, and 
not the 30 days that had been indicated.  Consequently, the 
RO must provide the appellant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  

Accordingly, this case is REMANDED for the following:

The RO must perform a review of the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  In particular, the veteran 
should be provided a letter notifying him 
of the provisions of the VCAA and their 
effect on his particular claim.  The 
letter should specifically state that the 
type of evidence needed to substantiate 
his claim.  This letter should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


